DETAILED ACTION
This action is in response to applicant’s amendment received on 11/17/2020. Newly added claim 13 is acknowledged. Claims 1-5, 7-, 9-11 and 13 are pending. Claims 6, 8 and 12 are cancelled. 

Claim Objections
Claims 1-5, 7, 9-11 and 13 are objected to because of the following informalities:  
Regarding claims 1 and 13, in lines 17-18 of each, “…along a longitudinal direction of the first branch part to…” should read --…along a longitudinal direction of the first branch passage plate to…--.
Regarding claims, 2-5, 7 and 9-11, they are object to by virtue of their dependency on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Higashiiue et al. (US 2016/0116231, herein “Higashiiue”) in view of Kase (JPH05264126A, machine translation attached).
Regarding claim 1, Higashiiue discloses a laminated header (2) (fig. 6) comprising:
a first passage plate (24_1) having a flat-plate shape in which a first passage (24A) is formed; 
a second passage plate (24_2) having a flat-plate shape in which a plurality of second passages (24A) are formed (two flow passages -24A- are formed, as can clearly be seen in fig. 6);
a third passage plate (24_3) having a flat-plate shape in which a plurality of third passages (24A) are formed (four flow passages -24A- are formed, as can clearly be seen in fig. 6);
a first branch passage plate (23_1) having a flat-plate shape in which an upstream side branch passage (23A_1) is formed, the upstream side branch passage (23A_1) branching the first passage (24A) (of plate 24_1) into the plurality of second passages (24A); and

the first passage plate (24_1), the first branch passage plate (23_1), the second passage plate (24_2), the second branch passage plate (23_2), and the third passage plate (24_3) being stacked in this order (clearly seen in fig. 6),
the upstream side branch passage (23A_1) having a terminal end (23a, 23b) at a connection part with one passage (24_2) of the plurality of second passages (24_2) (figs. 6 and 8),
wherein the upstream side branch passage (23A_1) includes: 
(a) a first branch part (23c) communicating with the first passage (24A), the first branch part (23c) including ends (the ends of respective sides -23d- and -23e- of -23c) (fig. 8), 
(b) an upper second branch part (23g) that extends upward from 	one of the ends of the first branch part (23c) (clearly seen in fig. 8), and
(c) a lower second branch part (23h) that extends downward from another end of the first branch part (23c) (clearly seen in fig. 8).
	Higashiiue does not disclose:
the upstream side branch passage including a first taper part having a passage cross-sectional area defined by an inner peripheral wall of the first taper part,
wherein the passage cross-sectional area is gradually decreasing downstream along a longitudinal direction of the first branch passage plate to a terminal end at a connection part with a second passage of the plurality of second passages, and
the first taper part being formed at least at the upper second branch part
Gradually reducing the internal diameter of a refrigerant header or distributor for the purpose of uniformly distribute the refrigerant along tubes attached to the header or distributor, is old and known in the heat exchanger art, as taught by Kase [abs., lines 6-8]. Kase, also directed to a heat exchanger (figs. 1-2) comprising headers (1) connected by duct passages (4) (fig. 1), teaches a header (1) internally tapered in the direction of flow so that a gradually decreasing internal passage cross-sectional area is 
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Higashiiue the teachings of Kase to have the upstream side branch passage including a first taper part having a passage cross-sectional area defined by an inner peripheral wall of the first taper part, wherein the passage cross-sectional area gradually decreases downstream along a longitudinal direction of the branch, in order to optimize a more uniform distribution of flow at the second passage, having the first taper part being formed at least at the upper second branch part.
Regarding claim 2, the sizing of a refrigerant line in a cooling or thermal system is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date of the claimed invention, would design or sized the refrigerant line having a diameter to provide an optimal system cooling/heating capacity. Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention to have a minimum value of a diameter of the upstream side branch passage (23A_1) and a minimum value of a diameter of the downstream side branch passage (23A_2) of Higuashiiue being equal to or larger than a minimum defined value.
Regarding claim 3, Higashiiue discloses: 
a diameter of the first passage (24A) being equal to a minimum value of a diameter of the upstream side branch passage (23A_1) (as can be gleaned from figures 6-8, where opening port -23f- of branch passage plate -23- connects to the first passage -24A-).
Regarding claim 4, Higashiiue discloses: 
a diameter of a second passage (24A) of the plurality of second passages (24A) being equal to a minimum value of a diameter of the downstream side branch passage (23A_2) (as can be gleaned from figures 6-8, where opening port -23f- of branch passage plate -23- connects to the second passage 24A).
Regarding claim 7, as applied to the upstream side branch passage of claim 1, above, gradually reducing the diameter of refrigerant lines in a distributor of a header for the purpose of uniformly distribute the refrigerant along tubes attached to the header in which the distributor is located, is known in the art, as taught by Higgins and Kase. Therefore, it would have been obvious to one of skill in the art, before the 
Regarding claim 9, Higuashiiue discloses:
the downstream side branch passage (23A_2) including a first branch part (23c) extending in an horizontal direction, an upper second branch part (23g) extending upward in the direction of gravitational force from one end of the first branch part (23c) of the downstream side branch passage (23A_2), and a lower second branch part (23h) extending downward in the direction of gravitational force from the other end of the first branch part (23c) of the downstream side branch passage (23A_2) (fig. 8), and
the second taper part being formed at least at the upper second branch part, upon modification with Kase.
Regarding claim 10, the combination of Higuashiiue and Kase discloses: 
a heat exchanger comprising the laminated header of claim 1 and a plurality of heat transfer tubes (Higuashiiue, 4) [Higuashiiue, par. 0001], 
wherein the plurality of heat transfer tubes (Higuashiiiue, 4) are connected with the laminated header (Higuashiiue, 2) (Higuashiiue, fig. 1).
Regarding claim 11, the combination of Higuashiiue and Kase discloses: 
an air-conditioning apparatus comprising the heat exchanger of claim 10 [Higuashiiue, par. 0001].
Regarding claim 13, Higashiiue discloses a laminated header (2) (fig. 6) comprising:
a first passage plate (24_1) having a flat-plate shape in which a first passage (24A) is formed; 
a second passage plate (24_2) having a flat-plate shape in which a plurality of second passages (24A) are formed (two flow passages -24A- are formed, as can clearly be seen in fig. 6);
a third passage plate (24_3) having a flat-plate shape in which a plurality of third passages (24A) are formed (four flow passages -24A- are formed, as can clearly be seen in fig. 6);

a second branch passage plate (23_2) having a flat-plate shape in which a downstream side branch passage (23A_2) is formed, the downstream side branch passage (23A_2) branching one of the plurality of second passages (24A) (of plate 24_2) into the plurality of third passages (24A),
the first passage plate (24_1), the first branch passage plate (23_1), the second passage plate (24_2), the second branch passage plate (23_2), and the third passage plate (24_3) being stacked in this order (clearly seen in fig. 6),
the upstream side branch passage (23A_1) having a terminal end (23a, 23b) at a connection part with one passage (24_2) of the plurality of second passages (24_2) (figs. 6 and 8),
wherein the upstream side branch passage (23A_1) includes: 
(a) a first branch part (23c) communicating with the first passage (24A), the first branch part (23c) including ends (the ends of respective sides -23d- and -23e- of -23c) (fig. 8), 
(b) an upper second branch part (23g) that extends upward from 	one of the ends of the first branch part (23c) (clearly seen in fig. 8), and
(c) a lower second branch part (23h) that extends downward from another end of the first branch part (23c) (clearly seen in fig. 8).
	Higashiiue does not disclose:
the upstream side branch passage including a first taper part having a passage cross-sectional area defined by an inner peripheral wall of the first taper part,
wherein the passage cross-sectional area is gradually decreasing downstream along a longitudinal direction of the first branch passage plate to a terminal end at a connection part with a second passage of the plurality of second passages, 
the first taper part being formed at least at the upper second branch part
wherein a first cross-sectional area as a maximum value of the passage cross-sectional area of the upstream side branch passage is larger than a second cross-
Gradually reducing the internal diameter of a refrigerant header or distributor for the purpose of uniformly distribute the refrigerant along tubes attached to the header or distributor, is old and known in the heat exchanger art, as taught by Kase [abs., lines 6-8]. Kase, also directed to a heat exchanger (figs. 1-2) comprising headers (1) connected by duct passages (4) (fig. 1), teaches a header (1) internally tapered in the direction of flow so that a gradually decreasing internal passage cross-sectional area is defined in the header (1) (clearly seen in fig. 1) for the purpose of achieve a more uniform distribution of refrigerant in the passages (4) [abs., lines 6-8]. 
Upon modification with the teachings of Kase, a first cross-sectional area as a maximum value of the passage cross-sectional area of the upstream side branch passage of Higashiiue would be larger than a second cross-sectional area as a maximum value of a passage cross-sectional area of the downstream side branch passage of Higashiiue, by virtue of the fact that, upon modification with Kase, the first taper has been formed in the upstream side branch passage (Higuashiiue, 23A_1) and, therefore, the subsequent downstream side branch passage would have a cross-sectional area smaller than the maximum value of a cross-sectional area of the upstream side branch part.
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Higashiiue the teachings of Kase regarding the concept of having the upstream side branch passage to include a first taper part having a passage cross-sectional area defined by an inner peripheral wall of the first taper part, wherein the passage cross-sectional area gradually decreases downstream along a longitudinal direction of the branch, in order to optimize a more uniform distribution of flow at the second passage, having the first taper part being formed at least at the upper second branch part, wherein, upon modification with Kase, a first cross-sectional area as a maximum value of the passage cross-sectional area of the upstream side branch passage is larger than a second cross-sectional area as a maximum value of a passage cross-sectional area of the downstream side branch passage.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Higashiiue and Kase in view of Bahel et al. (US 7,908,126, herein “Bahel”) and ASHRAE (2008 Handbook – HVAC Systems and Equipment, pages 22.5 and 26.3)
Regarding claim 5, the combination of Higashiiue and JPH ‘126 does not disclose the relational expression
An ≤ Gr/(0.3ɳῤave) = (Gr/0.3ɳ)[(x/ῤg) + (1-x)/ῤL]
where 
An [m²] represents a maximum passage cross-sectional area of the upstream side branch passage or the downstream side branch passage,
Gr [kg/s] represents a minimum refrigerant flow flowing into the first passage, 
ɳ represents the number of branch passages branching upstream of the upstream side branch passage or the downstream side branch passage,
ῤave [kg/m³] represents the saturated density of refrigerant flowing into the first passage,
x represents the quality of the refrigerant flowing into the first passage,
ῤL [kg/m³] represents the saturated liquid density of liquid refrigerant flowing into the first passage, and
ῤg [kg/m³] represents the saturated gas density of gas refrigerant flowing into the first passage.
Bahel, directed to designing heat exchangers for HVAC systems [Abs. lines 1-4], teaches that the geometry of a heat exchanger is defined by variables including, among others, fin pattern, tubing, and header, and that tubing input may include, but are not limited to, tube length, outside diameter, inside diameter, etc. [col. 14, lines 33-47] for the purpose of optimizing performance of the system. ASHRAE, also directed to air-cooling coils, teaches that when selecting a coil, available cooling media and cooling fluid quantities are factors to be considered (each cooling media having its own density value).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the relational expression:
n ≤ Gr/(0.3ɳῤave) = (Gr/0.3ɳ)[(x/ῤg) + (1-x)/ῤL],
since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II). In this instance, tubing input (tube length, outside diameter, inside diameter, etc.) (as taught by Bahel) and type of refrigerant used (as taught by ASHRAE)   are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal combination of those variables, heat transfer is optimized while optimizing the flow-pressure relationship. Therefore, since the general conditions of the claim, i.e. that the geometry of a heat exchanger tube is defined by variables including tube length, outside diameter, inside diameter, and type of coolant, were disclosed in the prior art by the combination of Higashiiue, Kase, Bahel and ASHRAE, it is not inventive to discover the optimum workable range by routine experimentation.

Response to Arguments
Applicant’s arguments filed 11/17/2020 have been considered but are not persuasive.
In page 9 of the remarks, Applicant mentions that the Office Action, page 3, line 8 (it was actually in line 9), has an error in quoting claim 1. The typographical error has been corrected.
Specifically, in pages 10-11, Applicant argues that “the examiner alleges that it would have been obvious to incorporate the configuration taught by Kase in Higashiiue” and that “Higuashiiue does not teach or even suggest a plurality of heat transfer tubes that branch along the longitudinal direction of the flow path 23A_1”.
In response, the Office Action does not suggest to incorporate the actual configuration taught by Kase into Higashiiue, but rather suggests the incorporation of the teachings of Kase regarding the concept of having a flow passage internally tapered in the direction of flow to define a gradually decreasing internal passage cross-sectional area to achieve a more uniform distribution of refrigerant in the downstream tubes (4) of Kase and, upon incorporating that concept into Higashiiue, to achieve a more uniform distribution of refrigerant in the passages (24A) of Higashiiue that ultimately end up connecting to the tubes (4) (fig. 6), wherein the Higashiiue tubes (4) branch from the flow passages (21A, 
In pages 12-13, regarding new claim 13 which is claim 12 rewritten in independent form to include claim 1, Applicant argues that Higashiiue is silent as to dimensional relationship between the cross-sectional area of the flow path in the upstream and that of the flow path in the downstream.
In response to applicant’s argument that Higashiiue is silent regarding dimensional relationships between the cross sectional areas of the flow path in the upstream and the downstream, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art (emphasis added). See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, upon modification with the teachings of Kase, a first cross-sectional area as a maximum value of the passage cross-sectional area of the upstream side branch passage of Higashiiue would be larger than a second cross-sectional area as a maximum value of a passage cross-sectional area of the downstream side branch passage of Higashiiue, by virtue of the fact that the first taper has been formed in the upstream side branch passage (Higuashiiue, 23A_1) and, therefore, the subsequent downstream side branch passage would have a cross-sectional area smaller than the maximum value of a cross-sectional area of the upstream side branch part, as explained in the rejection of claim 13, above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763